Case 1:19-cv-01623-DDD-SKC Document 32 Filed 07/31/20 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT
                    COURT FOR THE DISTRICT OF COLORADO
                           Judge Daniel D. Domenico

        Case No. 19-cv-01623-DDD-SKC

        KIM LAZA,

             Plaintiff,

        v.

        ALPHA RECOVERY CORP.,

             Defendant.


        ORDER GRANTING DEFENDANT’S MOTION FOR JUDGMENT
                       ON THE PLEADINGS


             Congress passed the Fair Debt Collections Practices Act to “to elimi-
        nate abusive debt collection practices by debt collectors,” while also en-
        suring “that those debt collectors who refrain from using abusive debt
        collection practices are not competitively disadvantaged.” 15 U.S.C.
        § 1692. The Act prohibits a debt collector from, among other things, us-
        ing “any false, deceptive, or misleading representation or means in con-
        nection with the collection of any debt.” 15 U.S.C. § 1692e. This case
        asks whether a debt collector violated Section 1392e when it told a
        debtor that she owed $8,591.88 in principal and $0.00 in interest even
        though her debt was static—that is, the principal she owed was incapa-
        ble of incurring interest. The answer is no.

             Plaintiff Kim Laza is a debtor, whose debt found its way into the
        hands of Defendant Alpha Recovery Corporation, a debt collector. Ms.
Case 1:19-cv-01623-DDD-SKC Document 32 Filed 07/31/20 USDC Colorado Page 2 of 5




        Laza defaulted, and Alpha wrote her a letter on May 20, 2019 in an at-
        tempt to collect the money she owed. The letter listed the following
        amounts as “Claimed Due”:

              Principal Balance Claimed Due: $8,591.88
              Interest Balance Claimed Due: $0.00
              Current Balance Claimed Due: $8,591.88.

        Doc. 23 at 1–2; Doc. 1 at ¶ 14. Ms. Laza says the second line (that the
        interest balance claimed due was “$0.00”) “led [her] to believe interest
        will accrue absent payment” and so violated Section 1392e’s prohibition
        on “false, deceptive, or misleading representation[s]” when collecting a
        debt. So Ms. Laza filed this suit.

           Alpha doesn’t dispute any of these facts, only the legal conclusions
        Ms. Laza draws from them. So Alpha filed a motion for judgment on the
        pleadings under Federal Rule of Civil Procedure 12(c) to sort out who’s
        right and who’s wrong. Under rule 12(c), Alpha has a tall task. It can
        succeed only by showing that the well-pleaded allegations in Ms. Laza’s
        complaint, and the reasonable inferences to be drawn from them, fail to
        state a claim as a matter of law. Aspenwood Inv. Co. v. Martinez, 355
        F.3d 1256, 1259 (10th Cir. 2004).

           That is true of any party seeking judgment on the pleadings. But
        debtors, like Ms. Laza, get another layer of deference when a court con-
        siders if they’ve been misled by a debt collector. Courts in Fair Debt Col-
        lections Practices Act cases are supposed to doff their lawyer hats and
        read the allegedly misleading statements of the debt collector like a
        trusting, unsophisticated consumer would. Hamilton v. Capio Partners,
        LLC, 237 F. Supp. 3d 1109, 1113 (D. Colo. 2017). Courts call this the
        “least sophisticated consumer” standard. Fouts v. Express Recovery
        Servs., Inc., 602 F. App’x 417, 421 (10th Cir. 2015). The imaginary least-
        sophisticated consumer has “a rudimentary amount of information

                                             2
Case 1:19-cv-01623-DDD-SKC Document 32 Filed 07/31/20 USDC Colorado Page 3 of 5




        about the world and a willingness to read a collection notice with some
        care,” but he doesn’t have the “astuteness” of a big-city lawyer. Hamil-
        ton, 237 F. Supp. 3d at 1113.1

            Would any reasonable consumer, even one with just a rudimentary
        understanding of debt, read Alpha’s representation that $0.00 in inter-
        est was owed and think that it means interest will be owed in the future
        if she doesn’t pay off her debt? This court concludes not. If Ms. Laza
        believed interest would accrue on her debt it wasn’t anything in Alpha’s
        letter that gave her that impression.

            Nothing in the letter was untrue. Ms. Laza doesn’t dispute the prin-
        cipal amount owed was accurate, or that she did not owe any interest.
        And including a line for interest owed, in a debt collection letter, makes
        sense. Even a reasonable but unsophisticated consumer would want to
        know whether the loan on which she had defaulted had been accruing
        interest. The Act’s purpose is to ensure debt collectors are adequately
        informing debtors of the “character” of their debts, so a debt collector
        shouldn’t be penalized for providing additional relevant information to
        its debtor.

            Ms. Laza doesn’t really dispute any of this. She argues instead that
        her debt was static, and so she believes there was no non-nefarious rea-
        son for Alpha to include a line for interest owed. But that is an unrea-
        sonable implication to draw from a true (and relevant) statement. In
        explaining a debt, noting the principal and the interest is routine and
        helpful. When there is no interest due, that is worth noting. Alpha could
        have saved itself some trouble by also clarifying that no interest was due


        1   Though the Tenth Circuit has yet to adopt this standard in a pub-
        lished decision, the other circuits to have addressed the issue have
        adopted it. Hamilton, 237 F. Supp. 3d at 1113 (collecting cases).
                                            3
Case 1:19-cv-01623-DDD-SKC Document 32 Filed 07/31/20 USDC Colorado Page 4 of 5




        and would never be due because the debt was static. But the absence of
        that additional information doesn’t render the letter deceptive as writ-
        ten.

              Ms. Laza’s reading turns the least-sophisticated-consumer standard
        upside down. The naïve, trusting debtor that the rule is meant to protect
        would perhaps come into play if, contrary to the facts there, a collector
        zeroed out interest and highlighted that none was owing, but planned to
        assess it going forward. But here, Alpha had assessed no interest and
        did not plan to. Only a wary eye would read a letter stating no interest
        is owing as a threat that interest will be owing. Ms. Laza may have
        thought interest would accrue, but if so it was based on her own assump-
        tions, not Alpha’s representations.

              Some district courts presented with similar issues have concluded
        otherwise. See Wood v. Allied Interstate, LLC, No. 17 C 4921, 2018 WL
        2967061, at *2–3 (N.D. Ill. June 13, 2018) (“Yet by stating that fees and
        collection costs stood at ‘$0.00,’ instead of stating something like ‘N/A’ or
        declining to mention fees and collection costs at all, the letter reasonably
        could be read to imply that such charges would begin to accrue
        if Wood did not pay the debt.”); Tylke v. Diversified Adjustment Serv.,
        Inc., No. 14-CV-748, 2014 WL 5465173, at *3 (E.D. Wis. Oct. 28, 2014)
        (statement that a debtor owed “$0.00” collection fee could be misleading
        where no collection fee could be assessed). But other district court deci-
        sions support granting Alpha’s motion. See Delgado v. Client Servs., Inc.,
        No. 17 C 4364, 2018 WL 1193741, at *3–4 (N.D. Ill. Mar. 7, 2018) (col-
        lection letter that stated “$0.00” interest and fees due was not decep-
        tive), appeal dismissed, No. 18-1748, 2018 WL 4896763 (7th Cir. July
        26,     2018);   Dick    v.   Enhanced      Recovery    Co.,    LLC,     No.
        15CV2631RRMSMG, 2016 WL 5678556, at *4 (E.D.N.Y. Sept. 28, 2016)



                                              4
Case 1:19-cv-01623-DDD-SKC Document 32 Filed 07/31/20 USDC Colorado Page 5 of 5




        (same). The case law is a wash, but the latter cases have the better of
        the argument.

           All to say, Alpha’s letter didn’t violate the Act. Its statement that Ms.
        Laza owed $0.00 in interest was true, relevant, and helpful. No reason-
        able unsophisticated debtor would be deceived by it. Alpha is entitled to
        judgment in its favor.

                                     CONCLUSION
           The court GRANTS Alpha’s motion for judgment on the pleadings.
        Doc. 20. The clerk is directed to enter judgment in favor of Alpha and
        to close the case.

           Dated: July 31, 2020.

                                 BY THE COURT:



                                                 _____________________________
                                                 Daniel D. Domenico
                                                 United States District Judge




                                             5
